COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                center10985500
                                August 17, 2016
                              No. 10-16-00122-CV
                      IN THE INTEREST OF L.A.S., A CHILD
                                       
                                center-4254500
                      From the County Court at Law No. 2
                             Johnson County, Texas
                          Trial Court No. D201300051
                                       
--------------------------------------------------------------------------------
JUDGMENT

This Court has reviewed the briefs of the parties and the record in this proceeding as relevant to the issues raised and finds no reversible error has been presented.  Accordingly, the trial court's judgment signed on April 18, 2016 is affirmed.
	It is further ordered that the Texas Department of Family and Protective Services is awarded judgment against John Paul Street for the appellate costs that were paid, if any, by the Department of Family and Protective Services; and all unpaid appellate court costs, if any, are taxed against John Paul Street.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM
						SHARRI ROESSLER, CLERK			
2993390-15811500						By: ___________________________
							Nita Whitener, Deputy Clerk
126572581762320